FILED
                             NOT FOR PUBLICATION                              MAR 28 2011

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                        U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



JULIO CESAR URRUTIA GAVIDIA,                     No. 08-71475

               Petitioner,                       Agency No. A094-161-007

  v.
                                                 MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted March 8, 2011 **

Before:        FARRIS, O’SCANNLAIN, and BYBEE, Circuit Judges.

       Julio Cesar Urrutia Gavidia, a native and citizen of El Salvador, petitions pro

se for review of the Board of Immigration Appeals’ order dismissing his appeal

from an immigration judge’s decision denying his application for special rule

cancellation of removal under the Nicaraguan Adjustment and Central American


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Relief Act (“NACARA”). We have jurisdiction under 8 U.S.C. § 1252. We

review for substantial evidence the agency’s factual findings, and review de novo

constitutional claims and questions of law. Khan v. Holder, 584 F.3d 773, 776 (9th

Cir. 2009). We deny the petition for review.

      Substantial evidence supports the agency’s adverse credibility determination

where Urrutia Gavidia’s testimony was materially inconsistent with the statements

he made to the asylum officer during his NACARA interview concerning his

service with the civil defense unit (“CDU”) in El Salvador. See Li v. Ashcroft, 378
F.3d 959, 962-63 (9th Cir. 2004).

      Substantial evidence also supports the agency’s determination that Urrutia

Gavidia assisted in the persecution of others on account of their political opinion

where he provided the names of suspected guerilla sympathizers to the local leader

of the CDU and as a result those individuals were beaten and killed. See Miranda

Alvarado v. Gonzales, 449 F.3d 915, 927-30 (9th Cir. 2006).

      The agency therefore did not err in concluding that as a persecutor of others

Urrutia Gavidia was ineligible for special rule cancellation under NACARA, see

8 C.F.R. § 1240.66(a), and Temporary Protected Status, see 8 U.S.C.

§§ 1158(b)(2)(A)(i), 1254a(c)(2)(B)(ii).




                                           2                                   08-71475
      Urrutia Gavidia’s remaining contentions are unavailing. See Lata v. INS,

204 F.3d 1241, 1246 (9th Cir. 2000) (requiring error and substantial prejudice to

prevail on a due process claim).

      PETITION FOR REVIEW DENIED.




                                         3                                   08-71475